

116 HR 3290 IH: PHMSA Accountability Act
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3290IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Ms. Speier (for herself, Ms. Eshoo, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for mandamus actions under chapter 601 of title 49 of the United States Code.
	
 1.Short titleThis Act may be cited as the PHMSA Accountability Act. 2.Actions by private personsSection 60121 of title 49, United States Code, is amended by adding at the end the following:
			
 (e)MandamusA person may bring a civil action in an appropriate district court of the United States to compel the Secretary to perform a nondiscretionary duty under this chapter that the Secretary has failed to perform..
		